DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/11/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
No explanation of the relevance has been provided for “Office Action for related Korean Patent Application No 10-2019-0056565 mailed July 10, 2020 (4 pages)”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 7 fails to further limit the subject matter of the claim upon which it depends. The claim merely recites an intended use of the apparatus of the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aibara et al (US 2016/0035561).
The apparatus comprises:
a housing (20) having a treating space defined in the housing; 
a support unit (30) for supporting the substrate in the treating space; 
a first treating liquid supply unit (45a, 45d, 44a, 44d, 41-1, 41-2) for supplying a first treating liquid to a treating target surface of the substrate supported on the support unit; 

a vapor generation adjustment unit (humidifier, at least [0194]) for spraying water vapor into the treating space;
a controller (4) configured to control the apparatus.
Aibara et al teach DIW as a first treating liquid and IPA as a second treating liquid.
Aibara et al also teach supplying water vapor and DIW prior to supplying IPA. 
Aibara et al also teach replacing DIW with IPA.
See entire document, especially Figures 3, 4 and the related description and the description at [0117-194].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aibara et al (US 2016/0035561) in view any one of Maruyama (US 2017/0256392) and Hamada et al (US 2009/0081810).
Aibara et al, as applied above, teaches an apparatus as claimed except for the specific recitation of a humidity measuring device.
However, since Aibara et al teaches changing humidity during processing, it would have been obvious to an ordinary artisan at the time the invention was filed to provide a humidity measuring device in the apparatus of Aibara et al in order to enable control of the processing.
Further, Maruyama and Hamada et al teach that it was known in the art to provide humidity measuring devices in the processing apparatuses in order to control processing.
.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to processing apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711